Title: To James Madison from Charles Pinckney, 2 January 1809
From: Pinckney, Charles
To: Madison, James



Dear Sir
January 2: 1809 In Charleston

I had the honour to write from Columbia to you & to congratulate you on your Election to the most honourable Station in your Country’s Gift.  At the same time I inclosed you the Communication I had made to our Legislature & I now transmit their proceedings founded thereon which I am Sure You will recieve with pleasure as they are strongly expressive of the Sentiments of our State & their determination to support The Government.  The period for which I was eligible according to our constitution being expired, my Successor has entered on his duties.  After reading it I will, thank you to give it to Mr Gallatin & to believe me with great regard & respect Dear Sir always Your’s Truly

Charles Pinckney

